Case 1:17-cV-01990-EGS-R|\/|I\/| Document 29 Filed 11/19/18 Page 1 of 18

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBlA

 

2301 M ClNEMA LLC D/B/A wEsT END
CINEMA, et al.
Civil Action No. 1;17-¢\/-1990 (EGS)
Plaintiffs,
v- F I L E D
levER CiNEMAs AcQUlslTioN Co. D/B/A NOV 1 9 2013
LANDMARK THEATRES, mark U S D
» ~ . istrict & Bankm
0 . , flle
Defendant. ms fm the D'Smct of C°'“mbia

 

 

STIPULATED PROTECTIVE ORDER REGARDING CONFIDENTIAL AND
PRIVILEGED MATERIALS

The parties to the above-captioned matter (the “Action”), though their undersigned
counsel of record, stipulate and agree under Rule 26(c) of the F ederal Rules of Civil Procedure,
and the Court hereby ORDERS upon a finding of good cause, that this Stipulated Protective
Order shall govern the disclosure and use of confidential and privileged information in this
Action.

DEFINITIONS GENERALLY
l. Parties. The term “Party” or Parties means a plaintiff or defendant in this Action,
including the officers, directors, and principals acting on behalf of a corporate Party or Parties.
“Parties” means any combination of plaintiffs or defendants in this Action or both them,
including the officers, directors and principals acting on behalf of corporate Parties.
2. Non-Parties. The term “non-party” means any individual, corporation, association, or

other natural person or entity that is not a party to the Action.

Case 1:17-cV-01990-EGS-R|\/|I\/| Document 29 Filed 11/19/18 Page 2 of 18

3. Document. The term “document” is intended to be comprehensive and includes any and
all materials in the broadest sense contemplated by Rule 34 of the Federal Rules of Civil
Procedure, and includes all written, oral, recorded, or graphic material, however produced or
reproduced including, but not limited to: all written or printed matter of any kind, including the
originals and all non-identical copies thereof, whether different from the originals by reason of
any notation made on such copies or otherwise; electronically stored information, software, and
other computer data including, but not limited to, information stored in a computer at any time;
all graphic or manual records or representations of any kind including, but not limited to,
photographs, microfiche, microfilm, videotape, records, and motion pictures; electronic,
mechanical, or electric records or representations of any kind including, but not limited to,
cassettes, discs, magnetic cards and recordings, optical and other media; and all drafts,
alterations, modifications, changes, and amendments to any of the foregoing

4. Privilege. The term “privilege” means the attorney-client privilege, the work-product
doctrine, the common-interest doctrine, or any other privilege, protection, or immunity
recognized by law.

5. Cont`idential Material. The term “Confidential Material” means any document, material
or information supplied in any form, or any portion thereof, that the designating party believes in
good faith contains confidential or proprietary commercial, research, or development information
within the meaning of Fed. R. Civ. P. 26(c)(l)(G), commercially sensitive process or product
information, or highly sensitive personal information of a party or non-party that is not generally
disclosed to the public by that Party or person and that does not fall under a higher designation

herein. Nothing in this paragraph, however, represents an agreement or acknowledgment that any

Case 1:17-cV-0199O-EGS-R|\/|I\/| Document 29 Filed 11/19/18 Page 3 of 18

particular document containing the above information is appropriately classified as “Confidential
Material.”

6. Highly Confidential-Outside Counsel Only Material. The term “Highly Confidential-
Outside Counsel Only Material” means any Confidential Material that: (i) is the subject of
reasonable efforts to maintain its secrecy by the producing party or non-party; (ii) is sufficiently
valuable and secret to afford a potential or actual advantage over others; and (iii) its disclosure to
existing or potential business competitors, customers, or related parties would cause a material
injury to the business, commercial, competitive, or financial interests of such producing party or
non-party. By way of example, and not limitation, Highly Confidential-Outside Counsel Only
Material may include trade secrets within the meaning of Fed. R. Civ. P. 26(c)(l)(G); board
meeting minutes and commercially sensitive board materials; communications with government
regulatory bodies concerning confidential investigations; negotiation strategies; commercial
agreements; and non-public technical, sales, pricing, or other commercially sensitive
information, including without limitation information or data relating to strategic plans, data
received from a non-party under a current non-disclosure agreement, and confidential settlement
negotiations and settlement agreements

7. Protected Material. Confidential Material and Highly Confidential-Outside Counsel
Only Material are collectively referred to as “Protected Material.”

GENERAL PROVISlONS

8. Scope. This Stipulated Protective Order governs all documents, materials, and

information disclosed during the course of this Action in any form and for any purpose

including, but not limited to, documents, materials, tangible objects, and information produced

Case 1:17-cV-0199O-EGS-R|\/|I\/| Document 29 Filed 11/19/18 Page 4 of 18

by a party or non-paity, disclosed through testimony or contained in pleadings, briefs,
interrogatory responses, or other documents filed with the Court.

9. Designating Protected Material. An attorney or someone acting under the supervision
of an attorney or any Party may designate documents as Confidential or Highly Confidential-
Outside Counsel Only, and that material must be treated in accordance with the provisions of this
Stipulated Protective Order. A designation by a party or non-party of Confidential or Highly
Confidential-Outside Counsel Only Material shall constitute a representation to the Court that
counsel believes in good faith that the information constitutes Confidential or Highly
Confidential-Outside Counsel Only Material. A party or non-party designating information as
Confidential Material or Highly Confidential-Outside Counsel Only Material shall mark each
page of the document containing such material as “Confidential” or “Highly Confidential-
Outside Counsel Only.” If all or a portion of written discovery responses are entitled to
protection under this Order the entire response may be designated as Protected Material,
provided, however, following service of such responses and upon request of the receiving party,
the parties will meet and confer regarding whether certain portions of those responses are not
Protected Material and memorialize any agreement in writing.

10. Objections to Confidentiality Designations or Treatment. A party may at any time, in
good faith, object to the designation of any document or specific information as Confidential
Material or Highly Confidential-Outside Counsel Only Material, by stating its objection in a
writing to the party or non-party making the designation that specifies by Bates number the
document or information challenged for that document. All objections shall include a statement
of the legal or factual basis for each obj ection. The parties shall meet and confer to discuss the

objection within seven (7) business days. If the parties cannot reach agreement as to the

Case 1:17-cV-0199O-EGS-R|\/|I\/| Document 29 Filed 11/19/18 Page 5 of 18

designation, the objecting party may move the Court for an order determining whether such
document(s) has been properly designated The designating party or non-party shall bear the
burden of persuading the Court that the designated material is either Confidential Material or
Highly Confidential-Outside Counsel Only Material. Pending a decision from the Court, the
challenged documents shall be treated as having been properly designated by the producing
party.

l 1. Protected Material shall not be entitled to a Confidential Material or Highly Confidential-
Outside Counsel Only Material designation where: (a) such material was in the public domain at
the time of, or has become public Without violation of this Stipulated Protective Order since, its
designation; or (b) the material was legally obtained by the receiving party from a source other
than the producing paity, and such material was obtained without any limitations on its use or
disclosure. Nothing in this Stipulated Protective Order precludes any party from challenging a
confidentiality designation on any other ground under applicable law.

DISCLOSURE OF PROTECTED MATERIAL
l2. Confidential Material. Except as provided in Paragraphs 18-21 and 29 below, and only
as provided in 13, Confidential Material may be disclosed only to:
a. The parties;
b. The parties’ internal counsel, and their legal, investigative, technical,
administrative and other support staff, engaged in the conduct of this Action;
c. The parties’ counsel of record, Which shall mean the parties’ outside counsel who
have appeared on behalf of a party in the Action and the partners, associates, paralegals,
and clerical and support personnel working under the direct supervision of such counsel

who are directly involved in or assisting in this Action (including outside vendors or

Case 1:17-cV-0199O-EGS-R|\/|I\/| Document 29 Filed 11/19/18 Page 6 of 18

contractors, such as vendors engaged in one or more aspects of copying, organizing,
filing, coding, converting, storing or retrieving data or designing, programs for handling
data connected with this Action, including the performance of its duties in relation to a
computerized litigation support system, acting under the direction of such counsel,
whether or not the work of such vendors is directly supervised);

d. the Court and all persons assisting the Court in the Action, including clerks,
special masters, mediators, court reporters taking testimony involving such information,
necessary stenographic and clerical personnel thereof;

e. agents, employees or other representatives of the Parties or their counsel in
connection with this Action;

f. persons retained as consultants or experts by any party for the purposes of this
Action and principals and employees of the firms with which consultants or experts are
associated and who are directly involved and assisting in this Action;

g. persons whom the Confidential Material itself indicates, or the receiving party
otherwise has a good-faith basis to believe, were the author, creator, producer, addressee,
source, or recipient of the document; and any person whose statements, communications
or actions are expressly mentioned, discussed, or referred to by actual name in the
material as indicated on its face;

h. any person noticed or called to testify as a witness at a deposition, hearing,
mediation, trial, or other proceeding in the Action, and any person assisting in the
preparation or examination of the witness, provided that the requirements of Paragraph

20 have been satisfied;

Case 1:17-cV-0199O-EGS-R|\/||\/| Document 29 Filed 11/19/18 Page 7 of 18

i. any person hereafter designated by written stipulation of the parties or by further
order of the Court; and

j. any person to whom the producing party agrees in writing disclosure may be
made.

13. Before any Confidential Material is disclosed to the persons identified above in
Paragraphs lZ(e)-(j)), such persons shall be provided with a copy of this Stipulated Protective
Order and shall execute the Acknowledgment of Stipulated Protective Order attached as Exhibit
A. Outside counsel shall retain the original copies of executed acknowledgment forms and need
not disclose who has executed them during the course of this Action, unless the Court orders
otherwise

l4. Highly Confidential-Outside Counsel Only Material. Except as provided in
Paragraphs 18-21 and 29, and only as provided in Paragraph 15, Highly Confidential-Outside
Counsel Only Material may be disclosed only to:

a. The parties’ counsel of record, which shall mean the parties’ outside counsel who
have appeared on behalf of a party in the Action and the partners, associates, paralegals,
and clerical and support personnel working under the direct supervision of such counsel
who are directly involved in or assisting in this Action (including outside vendors or
contractors, such as vendors engaged in one or more aspects of copying, organizing,
filing, coding, converting, storing or retrieving data or designing, programs for handling
data connected with this Action, including the performance of its duties in relation to a
computerized litigation support system, acting under the direction of such counsel,

whether or not the work of such vendors is directly supervised);

Case 1:17-cV-0199O-EGS-R|\/|I\/| Document 29 Filed 11/19/18 Page 8 of 18

b. the Court and all persons assisting the Court in the Action, including clerks,
special masters, mediators, court reporters taking testimony involving such information,
and necessary stenographic and clerical personnel thereof;

c. persons retained as consultants or experts by any party for the purposes of this
Action and principals and employees of the firms with which consultants or experts are
associated and who are directly involved and assisting in this Action;

d. persons whom the Highly Confidential-Outside Counsel Only Material itself
indicates, or the receiving party otherwise has a good-faith basis to believe, were the
author, creator, producer, addressee, source, or recipient of the document;

e. any person hereafter designated by written stipulation of the parties or by further
order of the Court; and

f. any person to whom the producing party agrees in writing disclosure may be
made.

15. Before any Highly Confidential-Outside Counsel Only Material is disclosed to the
persons identified above in Paragraphs l4(c)-(f), such persons shall be provided with a copy of
this Stipulated Protective Order and shall execute the Acknowledgment of Stipulated Protective
Order attached as Exhibit A. Outside counsel shall retain the original copies of executed
acknowledgment forms and need not disclose who has executed them during the course of this
Action, unless the Court orders otherwise

16. A receiving party may believe that it must show certain pieces of information marked
“Highly Confidential-Outside Counsel Only” by a producing party to its clients to adequately
prepare its case. lf a receiving party believes that information falls within this category, it shall

identify the information to the producing party by Bates number. The producing party will

Case 1:17-cV-0199O-EGS-R|\/|I\/| Document 29 Filed 11/19/18 Page 9 of 18

provide a good faith response concerning its willingness (or lack of willingness) to permit the
information to be shown to the in-house personnel within three (3) business days. If the
producing party is unwilling to permit the receiving party to show the information to the
receiving party’s in-house personnel, the receiving party may then raise the matter with the
Court.

17. Nothing in this Stipulated Protective Order shall limit the ability of any party or non-
party to disclose to any person its own Confidential Material or Highly Confidential-Outside
Counsel Only Material produced or designated in this Action.

18, Limited Purpose. Unless otherwise agreed to by the parties or further ordered by the
Court, documents produced in this Action, including Protected Material, may be used only in this

\
Action, and may not be used in any other action, proceeding, arbitration, or for any purpose
unconnected to this Action. However, to the extent a document is properly filed on the public
docket for this Action, any party may use that publicly filed document, as filed, for any purpose.
l9. All Confidential Material and Highly Confidential-Outside Counsel Only Material
(including any summaries, abstracts, or other related information that includes, discusses,
summarizes, or refers to any Highly Confidential-Outside Counsel Only Material) shall be kept

in a secure location that is under the control of a person authorized by this Stipulated Protective
Order to receive such information.
USE OF PROTECTED MATERIAL BY A PARTY IN THIS ACTION
20. Depositions. From the date of a deposition until thirty (30) business days after receipt of
a final deposition transcript, such transcript shall be deemed Highly Confidential-Outside
Counsel Only Material in accordance with this Stipulated Protective Order unless the parties

otherwise agree. Absent a timely written designation (or other agreement between the parties as

Case 1:17-cV-0199O-EGS-R|\/||\/| Document 29 Filed 11/19/18 Page 10 of 18

to timing) of some or all of the final transcript as Confidential Material or Highly Confidential-
Outside Counsel Only Material, this presumptive designation shall lapse. The parties agree that,
except in unique circumstances, an entire transcript will not ordinarily satisfy the criteria for
Protected Material. The designation by a party or non-party of a transcript, exhibit, or videotape
(or any portion of these) as Confidential Material or Highly Confidential-Outside Counsel Only
Material shall be made in writing and served upon all counsel of record and the relevant court
reporter. Any designation of a transcript (or portion thereof) shall be treated as a designation of
the corresponding video, or portion thereof, and vice versa.
a. Subj ect to the terms of this Stipulated Protective Order and the Federal Rules of
Civil Procedure, any party may use Confidential Material in the course of a deposition.
b. In addition, any party may use Highly Confidential-Outside Counsel Only
Material in an examination of a witness at a deposition, provided that (i) the witness is
among those person identified in paragraph l4(d) above; (ii) the witness is a person or
entity (other than an entity that is a competitor of the producing party) whose statements,
communications or actions are expressly mentioned, discussed, or referred to by actual
name in the document, provided, however, that for such entities, the witness shall be
shown only those portions of the document referencing such entity and such other
portions necessary to provide context to portions referencing the entity; (iii) the witness is
a person or entity (other than an entity that is a competitor of the producing party) who is
expressly mentioned, discussed, or referred to by actual name in the material, and the
examining party has a good-faith basis to believe the person or entity has knowledge of
the information in or contents of the document containing the Highly Confidential-

Outside Counsel Only Material to be disclosed, provided, however, that for entities, such

10

Case 1:17-cV-0199O-EGS-R|\/||\/| Document 29 Filed 11/19/18 Page 11 of 18

references bear on the issues in this Action and the entity-witness shall be shown only
those portions of the document referencing such entity and such other portions necessary
to provide context to portions referencing the entity; (iv) the witness is a person who the
examining party has a good-faith reason to believe has or had lawful access to, and did
access, the document containing the Highly Confidential-Outside Counsel Only Material
to be disclosed; (v) the witness is a current employee of the producing party; (vi) the
witness is a former employee of the producing party or non-party who had access to the
specific document containing the Highly Confidential-Outside Counsel Only Material to
be disclosed; or (vi) the witness is one of the persons identified in Paragraph l4(c).
Absent any of these circumstances or order of the Court, the party wishing to use Highly
Confidential-Outside Counsel Only Material in an examination of a witness must obtain
consent from the producing party or entity, and such consent may not be unreasonably
withheld.

21. Filings, Hearings, and Similar. The Court discourages the filing of any pleadings or
documents under seal, and the parties shall avoid the disclosure of Protected Material in
pleadings or documents filed with the Court except to the extent necessary.

a. To the extent that a brief, memorandum, or pleading discloses any Protected
Material, the brief, memorandum, or pleading shall initially be filed under seal. The cover
of the pleading or memorandum shall be conspicuously marked “FILED UNDER SEAL”
and shall identify if it contains Confidential Material or Highly Confidential-Outside
Counsel Only Material, The document shall be treated consistent with the designated

level of confidentiality

ll

Case 1:17-cV-0199O-EGS-R|\/||\/| Document 29 Filed 11/19/18 Page 12 of 18

b. Documents filed under seal shall be filed electronically in conformity with Local
Civil Rule 5.l(h)(l) and Part ll.H.2 of the Clerk’s Office General Inforrnation & Civil
Filing Procedures.

c. A copy of any document filed under seal shall also be delivered to the Judge’s
chambers.

d. Promptly after a document is filed under seal, the filing party and the parties that
produced the Protected Material shall meet and confer to agree upon redactions limited to
information that may remain sealed under applicable law. The designating party bears the
burden of demonstrating that the withheld material satisfies the terms of this Protective
Order. The parties shall file a redacted version of the sealed document, within seven (7)
days after the original document is filed under seal. A copy of the redacted version of the
document shall be delivered to the Judge’s chambers

e. Any remaining disputes concerning the appropriate redactions shall be resolved
by the Court. The designating party bears the burden of demonstrating that the withheld
material satisfies the terms of this Stipulated Protective Order.

f. If a party wishes to discuss Protected Inforrnation during a hearing, the Court
shall address at that time what procedures, if any, should be used to protect the
information from public disclosure

22. This Stipulated Protective Order governs only pretrial proceedings The use of Protected
Material during trial proceedings shall be governed by a separate order of the Court.
REQUEST FOR CURE OF UNAUTHORIZED DISCLOSURES

23. Any party or non-party (or counsel to any party or non-party) that becomes aware of any

unauthorized disclosure of Protected Material or any breach of this Stipulated Protective Order

12

Case 1:17-cV-0199O-EGS-RI\/|I\/| Document 29 Filed 11/19/18 Page 13 of 18

shall promptly give notice to the party or non-party that produced or supplied the Protected
Material of such circumstances, including a reasonable description of the circumstances that led
to the unauthorized disclosure Upon receipt of such notice, the party or non-party that produced
or supplied the Protected Material may seek such other relief as is appropriate ln any event, the
party or non-party that made the unauthorized disclosure shall immediately use its best efforts to
retrieve such information and to prevent further disclosure
SUBPOENAS COMMANDING PRODUCTION OF PROTECTED MATERIAL

24. If any party has obtained Protected Material under the terms of this Stipulated Protective
Order and receives a subpoena, civil investigative demand, or other compulsory process
commanding the production of such Protected Material, the party shall promptly notify the
counsel of record for the designating party or non-party, in writing (including, but not limited to,
by e-mail). The designating party or non-party shall promptly inform the subpoenaed party either
that it does not object to production of the Protected Material or that it will seek court protection
to prevent the production If the designating party or non-party fails to provide the subpoenaed
party with a response, the subpoenaed party may produce the Protected Material after ten (10)
business days following the subpoenaed party’s notification of the subpoena to the designating
party or non-party. In the event the designating party or non-party informs the subpoenaed party
that it will seek court protection to prevent the production, and promptly does So, the subpoenaed
party shall not produce any Protected Material without the prior written consent of the
designating party or non-party unless required by an order of a court of competent jurisdiction
The designating party or non-party shall bear the burden and expense of seeking protection for
its Protected Material.

PRODUCTION OF PROTECTED MATERIAL WITHOUT DESIGNATION

13

Case 1:17-cV-0199O-EGS-R|\/||\/| Document 29 Filed 11/19/18 Page 14 of 18

25. The production of Protected Material without a designation as Confidential Material or
Highly Confidential-Outside Counsel Only Material, as the case may be, shall not be deemed a
waiver or impairment of any claim of protection of the confidential nature of any such material.
Upon a party or non-party’s discovery that its information was not correctly designated, that
party or non-party shall provide notice to the other parties that the information was
inappropriately designated The producing party or non-party shall then have ten (10) business
days in which to re-designate the information and produce a replacement copy of the re-
designated document with appropriate confidentiality mark. The document shall be produced
with an overlay load file referencing the original Bates number and including metadata field
indicating the confidential status of the document, lf the reproduced document is stamped with a
new Bates number, the load file shall include a cross-reference field to the original Bates
number.

26. If an inadvertently omitted Confidential or Highly Confidential-Outside Counsel Only
Material designation is first claimed during the course of a deposition, hearing or proceeding,
that Protected Material may be used throughout the deposition, hearing, or proceeding as though
no designation was made, but must be treated as though that designation was made immediately
afterwards

27. Additionally, upon notice that any Confidential Material or Highly Confidential-Outside
Counsel Only Material has not been appropriately designated and receipt of the reproduced
document with the appropriate confidentiality stamp, the party receiving such notice shall return
or destroy all incorrectly marked Protected Materials. Upon notice, the receiving party shall
make a reasonable, good-faith effort to ensure that any analyses, memoranda, or notes that were

generated based upon such material before its re-designation shall immediately be treated in

14

Case 1:17-cV-0199O-EGS-R|\/||\/| Document 29 Filed 11/19/18 Page 15 of 18

conformity with any such re-designation. The receiving party shall thereafter treat the documents
consistent with the designated level of confidentiality No party is deemed to violate this
Stipulated Protective Order if, prior to notification of any designation, Protected Material has
been disclosed or used in a manner inconsistent with the later designation If Protected Material
is already a part of the public record, it is the responsibility of the party who changed the
designation to move the Court for appropriate relief. Regardless of when the re-designation
occurs, the receiving parties may challenge the re-designation under the procedures set forth
herein

MISCELLANEOUS PROVISIONS

28. Nothing contained in this Stipulated Protective Order shall be construed as an admission
that any document or information, or any testimony relating to such document or information, is
or would be admissible in evidence in this Action or in any other proceeding

29. Nothing contained in this Stipulated Protective Order shall affect the rights of the parties
or non-parties to object to discovery, nor shall it relieve a party or non-party of its obligation to
properly respond or object to discovery requests, nor shall it preclude any party or non-party
from seeking further relief or protective orders from the Court as may be appropriate under the
Federal Rules of Civil Procedure,

30. The parties reserve all rights to apply to the Court for any order modifying this Stipulated
Protective Order. Any party or non-party requiring further confidentiality protection may petition
the Court for a separate order governing disclosure of its information

3 l. Nothing in this Stipulated Protective Order shall affect a party’s right to object to

disclosure of Protected Material to another party or non-party

15

Case 1:17-cV-0199O-EGS-R|\/||\/| Document 29 Filed 11/19/18 Page 16 of 18

32. Nothing contained in this Stipulated Protective Order shall affect the ability of the parties
to alter by agreement the time periods set forth in this Stipulated Protective Order.

33. When serving subpoenas on non-parties, a copy of this Stipulated Protective Order
(including Exhibit A) shall be included with the subpoena, and the subpoena shall expressly
incorporate by reference the terms of this Stipulated Protective Order.

34. The provisions of this Stipulated Protective Order shall survive the conclusion of the
Action.

COMPLETION OF LITIGATION

35. Within ninety (90) calendar days after the resolution of the Action (including resolution
of all appellate proceedings and resolution of any motions arising out of this proceeding relating
to third parties still pending after resolution of the Action), all documents and copies of all
documents (other than exhibits of record) produced or supplied by a party or non-party that
contain Protected Material shall be either returned to the party or non-party who produced or
supplied the Protected Material, as the case may be, or destroyed. Upon request of the party who
produced or supplied the Protected Material, all counsel of record who received such documents
shall certify compliance herewith and shall deliver the same to counsel for the party who
produced or supplied the Protected Material.

36. This Stipulated Protective Order may be signed in counterparts.

16

Case 1:17-cV-0199O-EGS-R|\/||\/| Document 29 Filed 11/19/18 Page 17 of 18

EXHIBIT A

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

2301 M CINEMA LLC D/B/A WEST END
CINEMA, et al.

Civil Action No. 1:17-cv-1990 (EGS)
Plaintiffs,

V.

SILVER CINEMAS ACQUISITION CO. D/B/A
LANDMARK THEATRES,

Defendant.

 

 

ACKNOWLEDGMENT OF STIPULATED PROTECTIVE ORDER REGARDING
CONFIDENTIAL AND PRIVILEGED MATERIALS

1 CERTIFY THAT i HAvE RECEIVED A CoPY oF THE sTiPULATED
PROTECTIVE oRDER DATED NovEMBER 12, 2018 (“sTiPULATED PRoTECTivE
oRDER”).

1 FURTHER CERTIFY THAT I HAVE READ OR AM OTHERWISE FAMILIAR
WITH AND UNDERSTAND THE CONTENTS OF THIS STIPULATED PROTECTIVE
ORDER.

1 UNDERSTAND AND AGREE TO COMPLY WlTH THE STANDARDS AND
PROCEDURES THAT ARE SET FORTH IN THE ORDER. I UNDERSTAND THAT
COMPLIANCE WITH THESE STANDARDS AND PROCEDURES lS A CONDITION OF
RECEIPT OF CONFIDENTIAL MATERIAL AND THAT A FAILURE TO COMPLY MAY
CONSTITUTE CONTEMPT OF COURT. IAGREE TO CONSENT TO JURISDICTlON OF
THIS COURT FOR THE PURPOSE OF ENFORCING THIS STIPULATED PROTECTIVE
ORDER.

DATE:

NAME:

 

ADDRESS:

 

TELEPHONE:

 

SIGNATURE:

 

17

Case 1:17-cV-0199O-EGS-RI\/|I\/| Document 29 Filed 11/19/18 Page 18 of 18

Dated November 12, 2018
Respectfully Submitted,

HAUSFELD LLP

/s/ Sathya Gosselin
Sathya S. Gosselin (D.C. Bar No. 989710)

Michael D. Hausfeld (D.C. Bar No. 153742)
Sarah LaFreniere (D.C. Bar No. 1034183)
1700 K Street, NW

Suite 650

Washington, DC 20006

Phone (202) 540-7200

sgosselin§a/;hausfeld.com
mhausfeld@hausfeld.com
slafreniere@hausfeld.com

lrving Scher (admitted pro hac vice)
33 Whitehall Street

14th Floor

New York, NY 10004

Phone (646) 357-1100

ischer@hausfeld.com

Attorneysfor 2301 M Cinema LLC D/B/A
West End Cinema, Avalon Theatre

Project,
Inc., Denver Film Sociely D/B/A Sz`e Film
Center, Cinema Detroit

DATED: November jj 2018

PERKINS COIE LLP

/s/ BarQ Reingola'
Barry J. Reingold, Bar No. 942086

BReingold@perkinscoie.com

700 'l`hirteenth Street, N.W., Suite 600
Washington, DC 20006-3960
Telephone: 202.654.6200

Facsimile: 202.654.6211

Thomas L. Boeder

Admitted Pro Hac Vice
TBoeder@parkinscoie.com
1201 Third Avenue, Suite 4900
Seattle, WA 98101-3099
Telephone: 206.359.8000
Facsimile: 206.359.9000

Attorneys for Silver Cinemas
Acquisition
Co. d/b/a Landmark Theatres

  

 

The Honorable Emmet G. Sullivan
United States District Judge

18

